Citation Nr: 0527219	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for status post-
operative medial meniscectomy, left knee, with degenerative 
joint disease (left knee disability).

2.  Entitlement to service connection for medical meniscal 
tear, right knee, with degenerative joint disease (right knee 
disability).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied service connection 
for left and right knee disabilities.  The veteran perfected 
a timely appeal of these determinations to the Board.

In May 2005, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local regional office.  At the 
hearing, the veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  The Board will 
therefore consider this evidence when reviewing the veteran's 
appeal.


FINDINGS OF FACT

1.  A left knee disability had its onset during service.

2.  A right knee disability had its onset during service.


CONCLUSIONS OF LAW

1.  A left knee disability, to include status post-operative 
medial meniscectomy, left knee, with degenerative joint 
disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  A right knee disability, to include medical meniscal 
tear, right knee, with degenerative joint disease, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Entitlement to service connection for left and right 
knee disabilities.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's 
claims of service connection for left and right knee 
disabilities.

In this case, the veteran has been found to be status post 
arthroscopy with a torn medial meniscus and moderately 
advanced degenerative articular cartilage changes of his left 
knee.  The veteran has also been found to have a horizontal 
tear involving the posterior horn and mid body of the right 
medial meniscus with associated tear out meniscal cyst of his 
right knee.  The Board will therefore focus on the evidence 
that relates to whether the veteran's knee conditions were 
incurred in or aggravated by the veteran's military service.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service medical records indicate that the 
veteran injured his knees in March 1963.  The veteran 
testified before the board that he was thrown from the back 
of a truck in basic training, smashing his knees against a 
curb.  He was diagnosed with weak knees and given ace 
bandages.  In October 1964, the veteran injured his right 
knee and was treated for a contusion to the right knee.  The 
right knee was still swollen two days later, and so the 
veteran was given elastic bandages and put on light duty.  In 
November 1965, the veteran again injured his right knee.  The 
treatment records note a sprained right knee and muscles of 
the right lower leg.  He was again given an elastic bandage 
and light duty for three days.   The veteran's separation 
examination noted no problems with the veteran's knees, 
finding the veteran's condition to be "normal."

After service, the veteran testified that he continued to 
suffer pain and recurrent problems with his knees from 
discharge up to the present day.  In support of his 
contention that his present knee conditions are related to 
the injuries he sustained in the service, the veteran 
proffered the statement of his brother.  The veteran's 
brother stated that when the veteran returned home from basic 
training in April 1963, he was on crutches because of 
knee/leg injuries.  The veteran was noted to be in pain and 
the brother stated that he helped the veteran carry his 
duffel bags and personal belongings because he was in too 
much pain to do so himself.  The veteran's brother also 
stated that in April 1966, he took the veteran to see their 
family physician for swollen knees, which the veteran stated 
were the result of injuries that occurred in the Army.  The 
veteran's brother also stated that he took the veteran to see 
an orthopedic surgeon in May 1966.  The brother also stated 
that the veteran has had knee problems ever since he was in 
the Army and that they continue to this day.

In addition, the veteran provided statements of several 
private physicians who have treated the veteran for his 
conditions.  A July 2002 report of one of these physicians 
notes that the veteran was under his care for his left knee 
injury.  The physician noted the veteran's history of the 
March 1963 incident.  The veteran was diagnosed with torn 
medial meniscus of the left knee, confirmed by a July 2003 
MRI.  The physician noted that the probable cause of the 
veteran's condition was the March 1963 injury and noted that 
the veteran should be referred to an orthopedic surgeon to 
evaluate the possibility of a meniscectomy of the torn 
meniscus of the veteran' left knee.  

A July 2003 report of another of the veteran's physicians 
noted that the veteran had been a patient of his since 1987.  
The physician also noted the veteran's history of the March 
1963 injury and stated that, when the veteran was first seen 
by him in 1987, he presented with traumatic arthritis of both 
knees and was taking 10 aspirin per day for pain.  In a 
November 2003 statement, this physician also appears to have 
reviewed the veteran's service medical records and noted the 
incidents in service where the veteran was treated for his 
knees.  He noted that prior to his military service, the 
veteran reported that he had no problems with his knees and 
no industrial or personal injuries subsequent to discharge.  
The physician then indicated that he had seen the veteran 
most recently in February 2003 and at that time the veteran 
had constant pain in his knees.  Subjectively, the veteran 
complained of pain, swelling, grating and popping in his 
knees.  The physician's assessment of the veteran's knee 
conditions was bilateral osteoarthritis of the knee status 
post torn meniscus on the left knee, status post laparoscopic 
surgery for torn meniscus on the left knee, and rule out torn 
meniscus in the right knee.  With respect to the question of 
nexus to service, this physician stated that "[i]t is my 
medical opinion, based both on taking care of [the veteran] 
since 1987 and on the review of his medical records, that his 
subjective knee pain and osteoarthritis are directly related 
to his service injury in 1963 in that his osteoarthritis and 
chronic pain in his knees are consistent with that injury. ... 
I feel his osteoarthritis, chronic pain, and swelling are 
secondary to his trauma and damage to his meniscus cartilage 
secondary to his trauma in 1963.  I feel he has a service-
connected disability secondary to this trauma and that he had 
no previous industrial or personal injury to his knee."

A third physician, who performed the veteran's surgery on his 
left knee, noted that the veteran had been under his care for 
an injury to the veteran's left knee.  He explained the 
veteran's reported history of his 1963 knee injury.  The 
veteran was seen in August 2002 for assessment of his left 
knee and subsequently underwent arthroscopy in November 2002 
with findings of a torn medial meniscus and moderately 
advanced degenerative articular cartilage changes.  In April 
2005, this physician submitted a statement indicating that he 
had reviewed the veteran's medical records from the US Armed 
Forces and that he had also interviewed the veteran 
extensively.  He then stated that "[i]t is my opinion that 
[the veteran's] current knee condition and pathology is more 
likely than not related to injuries received in the military 
in 1963, 1964, and 1965."

The veteran's file also contains treatment records from the 
San Francisco, California, VA Medical Center.  These records 
note both left and right knee disabilities and also contain 
the results of an MRI of the veteran's right knee dated in 
August 2003 indicating medial meniscus tear of the right 
knee.  Bilateral knee traumatic arthritis was also noted with 
a note that the veteran would likely need arthroscopy in the 
future for meniscal debridement and or partial meniscectomy.  

Finally, the record also contains a VA examination dated in 
December 2003 in connection with the veteran's claims.  The 
examiner noted that the veteran's claims file was thoroughly 
reviewed. The examiner noted a history of the veteran's knee 
injuries in service and reviewed post-service treatment 
records.  He noted that veteran's current knee diagnoses, but 
declined to link the veteran's current knee conditions to his 
time in the service, to include the various knee injuries 
noted that the veteran's service records.  The basis of the 
examiner's opinion, appears to be the relatively light nature 
of the injuries received in service and the lack of treatment 
for his knees from 1966 to 1987.  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
left and right knee disabilities.  In reaching this 
determination, the Board notes that the veteran is competent 
to report his experiences.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this regard, the veteran testified 
before the Board, and submitted a supporting lay statement, 
indicating that he had experienced recurrent knee problems 
since service.  The Board finds no reason to indicate that 
the veteran's statements in this regard are untrue.  In 
addition, the veteran's private physicians, who have treated 
him for his condition, have specifically found, including 
after reviewing the veteran's history, that his current 
conditions are related to the injuries that he received in 
service.  Here, the Board notes that the VA examiner found no 
connection between the veteran's current knee disabilities 
and his service.  Thus, the Board finds the record evidence 
is in equipoise.  In light of the foregoing, and resolving 
all reasonable doubts in the veteran's favor, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for left and right knee disabilities.  
The appeal is granted.




ORDER

1.  Service connection for left knee disability, to include 
status post-operative medial meniscectomy, left knee, with 
degenerative joint disease, is granted.

2.  Service connection for a right knee disability, to 
include medical meniscal tear, right knee, with degenerative 
joint disease, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


